Citation Nr: 1748259	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2014 and October 2016 decisions, the Board, in relevant part, remanded the issue above for further development.  

This appeal was processed using VBMS.  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest during, or as a result of active military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that the RO has substantially complied with the August 2014 and October 2016 Board remand directives which included affording the Veteran new VA opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran contends that his right ear hearing loss is due to military noise exposure.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran has a current diagnosis of right ear hearing loss as evidenced by the September 2010 VA examination.  The Veteran's Maryland CNC test score was 88 percent the right ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
45
55
60

Additionally, the Veteran's DD-214 shows that his military occupational specialty was print shop lithographer during service.  As such, the Board finds that the Veteran's report of in-service noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a).  Therefore, the Veteran's claim turns on whether his currently diagnosed right ear hearing loss is related to his military service.

In this regards, the Veteran had in-service audiological evaluations in July 1961, July 1965 and November 1965.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  

In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

The Veteran's July 1961 enlistment report of medical examination shows that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
15 (25)
X
10 (15)

A July 1965 report of medical examination shows that the Veteran's ears and drums were noted as normal.  The Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
10 (15)
10 (20)
10 (15)

The Veteran's November 1965 separation report of medical examination shows that the Veteran's ears and drums were noted as normal.  The Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
10 (20) 
10 (15)

In an October 2008 statement, the Veteran reported that he has had hearing loss since approximately 1990.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported exposure to noise from printing presses in service.  The Veteran reported that following military service he was in the printing business and reports exposure to noise from print shop equipment and presses.  The examiner concluded that the Veteran's hearing loss was not caused by or the result of severe otitis externa, left ear, during military service.  The examiner explained that the Veteran had normal hearing on his enlistment physical and on his release to inactive duty physicals for the Navy.  The examiner explained that there were no significant threshold shifts when comparing the hearing tests results on both physicals.  

The Veteran was afforded a VA addendum opinion in January 2015.  The examiner noted the September 2010 VA examination.  The examiner also noted that on discharge audiometric testing revealed right ear hearing was normal by VA standards with no significant shift between entrance and discharge audiometric testing.  The examiner noted that a significant shift is defined by NIOSH, as a shift of 15 dB or greater at one or more frequencies between 500 to 4000 Hz.  The examiner concluded that neuro-sensory hearing loss was not due to military acoustical trauma based on the below rationale, normal discharge audiometric testing and no shift found.  

The examiner noted that "the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days".  (Institute of Medicine).  The examiner noted that that current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely".   (Institute of Medicine).  The examiner noted that "the conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss".  (Institute of Medicine).  

The examiner explained that therefore, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  The examiner explained that any worsening of hearing from the time of discharge to current is due to noise exposure between the times of discharge to current.  The examiner explained that this literature supports this assessment, even if a significant shift in hearing is found between entrance and exit audiometric testing.  

In a September 2016 statement, the Veteran's representative noted that The National Academy of Science study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" states in its conclusions that "the specific noise levels that cause noise-induced hearing loss vary with the duration of the exposure, the type of noise, and the frequency content of the noise, as well as the susceptibility of the individual."  The representative noted that this conclusion further stated that "impulse noise with peak levels exceeding approximately 140dB SPL may be hazardous even for a single exposure."

In a January 2017 addendum opinion, the January 2015 VA examiner noted that he had reviewed his report from January 2015 and the Veteran's medical records.  The examiner noted that the Veteran had normal hearing with no evidence of threshold shift on his discharge audiogram.  The examiner stated that thus his hearing loss could not be due to noise exposure during military service.  The examiner stated that the Veteran's current hearing loss has to be the result of noise exposure after military service.  

Based on the above, the Board finds that the most competent and credible evidence of record fails to demonstrate any direct link between the Veteran's right ear hearing loss and his active military service. 

In this regards, the Board finds the VA opinions of record, when taken together, to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  The opinions, when taken together, adequately address the Veteran's in-service ear infection, noise exposure and threshold shifts during service.  Furthermore, there are no contrary medical opinions of record.  The Board thus finds that the VA opinions, when taken together, are dispositive of the nexus question in this case.  
The Board acknowledges the Veteran's assertions that his right ear hearing loss is due to his military service.  He is competent to report on hearing difficulties. However, determining the precise etiology of the Veteran's hearing loss is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438  (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The Board also acknowledges the "Noise and Military Service: Implications for Hearing Loss and Tinnitus" article referenced by the Veteran's representative.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the referenced article falls into this general category.  The Board finds that the article alone does not outweigh the more probative VA medical opinion that addresses other scientific studies regarding hearing loss in regards to the particulars of this Veteran's case.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's right ear hearing loss is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  However, the Veteran does not contend and the evidence does not show that the Veteran suffered from chronic symptoms in service and since service or that his right ear hearing loss manifested to a compensable degree within a year from separation.  Instead, the Veteran reported an onset of symptoms in 1990.  

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's right ear hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


